Name: 92/582/EEC: Council Decision of 14 December 1992 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  Europe
 Date Published: 1992-12-31

 Avis juridique important|31992D058292/582/EEC: Council Decision of 14 December 1992 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece Official Journal L 394 , 31/12/1992 P. 0028 - 0028COUNCIL DECISION of 14 December 1992 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece (92/582/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in order to achieve the objectives specified in Decision 85/360/EEC (1), it is necessary in the light of the experience acquired to extend by three years the duration of the plan scheduled in order to allow the proper introduction ot the new system of agricultural surveys in Greece; Whereas this extension means that the timetable set out in Article 3 (2) of the said Decision should be amended and supplemented, HAS ADOPTED THIS DECISION: Article 1 Decision 85/360/EEC is hereby amended as follows: 1. In Article 3 (1) 'and shall be spread over a period of eight years (1986 to 1993)` shall be replaced by 'and shall be spread over a period of eleven years (1986 to 1996)`. 2. Article 3 (2) shall be amended and supplemented by the following: '1993 - eighth year: - Creation of a survey database based on the results of the 1991 general survey of agriculture, - Extension of remote sensing to cover the mainland and the island of Crete; 1994 - ninth year: application of the synergies between the central and regional technical and administrative infrastructures set up by the Statistical Office and the Ministry of Agriculture respectively in implementing the programme of surveys undertaken by the Statistical Office; 1995 - tenth year: introduction of the new system for the whole of Greece; 1996 - eleventh year: monitoring and critical anlaysis of the results obtained during the first year of actual implementation.` 3. In Article 4 (1), the final subparagraph shall be replaced by the following: 'However, the Hellenic Republic shall submit to the Commission, in April each year, the programme of measures to be undertaken from 1994 until the end of the programme. The programme of measures to be undertaken in 1993 shall be presented not later than before the end of the month of December 1992.` 4. In Article 5 (2), the final subparagraph shall be amended as follows: 'In November 1997, the Commission shall submit to the Council a report on the implementation of the programme, in particular on the results obtained.` 5. In Article 6 (1), first subparagraph, the period '1991-1993` shall be in replaced by the period '1991-1996`. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 14 December 1992. For the Council The President J. GUMMER (1) OJ N ° C 273, 22. 10. 1992, p. 8. (2) OJ N ° C 337, 21. 12. 1992. (3) OJ N ° L 191, 23.7.1985, p. 53. Decision as amended by Decision 90/386/EEC (OJ N ° L 190, 21. 7. 1990, p. 47).